By the Court, Sutherland, J.
The indictment alleges that Robert Campbell being challenged as to his right to vote, &c. was then and there duly sworn, and did take his corporal oath before the said board so constituted and sitting as aforesaid, the said board being then and there duly authorized and empowered to administer an oath to the said Robert Campbell in that behalf, and the said Robert being then and there sworn, by and before the said board, &c. did falsely depose, &c. This is a sufficient averment that the oath was administered by the board. The allegation that he took the oath before the' said board, they being duly authorized to administer such oath, would, I apprehend, of itself be sufficient; but it is further alleged .that he was sworn by as well as before the said board, and although this is not stated in the precise form of an averment, it is, I apprehend, abundantly sufficient when taken in connection with what precedes it. Indeed a reference to the precedents, will shew that the usual allegation is merely that the oath was taken before A. B., he having competent authority to administer it, without .any other averment that the oath was administered by A. B. 2 Chitty C. L. 319, 20, 21, 22.
It cannot be necessary to set out the whole of the oath. Such parts of it as are alleged to have been false, and are material in the given case, are all that it can be requisite to state. The assignment of perjury here is confined exclusively to the citizenship of the defendant; and the allegation is, that he did falsely sw.ear, in substance and effect, as follows, among other things, that is to say, that he was a natural born or a naturalized citizen of the state of New-York, or of one of the United States of America, whereas in truth and in fact, he was not a natural born or naturalized citizen, &c. This appears to be sufficient according to the established principles of civil and criminal pleading.
It must undoubtedly appear on the face of the indictment that the matter alleged to have been false, was ma*639terial; but such materiality need not be expressly averred ; it is sufficient if it evidently appears on the record. 2 Chitty C. L. 309, and cases there cited. 2 Stark. R. 423, note. Here it does appear.
The act of 1822, page 273, section 8, expressly makes any false swearing in taking any oath prescribed by it, perjury. The act of 1827, page 173, under which this oath was taken purports only to be an act to amend, not repeal the former act; all the provisions of the act of 1822, therefore, remain in force, except so far as they are inconsistent with the act of 1827. The oyer and terminer should proceed and sentence the defendant.
END OF JANUARY TERM.
*640I
*641CASES ARGUED AND DETERMINED IN THB SUPREME COURT OF JUDICATURE OF THB STATE OF NEW-YORK, IN JfAY TERM, 1832, IN THB FIFTY-SIXTH YEAR OF OUR INDEPENDENCE.